DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/2/2021.
Claims 1-7 are cancelled. Claims 15-20 are withdrawn. Claims 21-27 are newly added. Claims 8-14 and 21-27 are pending. 

Claim Objections
Claim 8 recites a limitation “by processor”. An article should be added before the word “processor” to correct the grammar error. The limitation should be amended to “by a processor”.
Claim 22 recites a limitation “the solar power unit arrive”. The word “arrive” needed to be amended to “arrives” to correct the grammar error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 12 has been construed as “the first solar power unit”.
For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 13 has been construed as “the first solar power unit”.
For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 14 has been construed as “the first solar power unit”.
For continuing examination purpose, “the solar power unit” recited in claim 15 has been construed as "the first solar power unit” and  “a solar power unit” recited in line 1 has been construed as “a first solar power unit”. Claims 16-20 depend on claim 15 and have inherited the same deficiency, so they are also rejected for the same reason
	For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 19 has been construed as “the first solar power unit”.
	For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 20 has been construed as “the first solar power unit”.
	For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 21 has been construed as “the first solar power unit”.
	For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 22 has been construed as “the first solar power unit”.
	For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 24 has been construed as “the first solar power unit”.

	For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 26 has been construed as “the first solar power unit”.
	For the same reason recited above, for continuing examination purpose, “the solar power unit” recited in claim 27 has been construed as “the first solar power unit”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	Table has been created below for comparison between claim 1 of Application_615 and claim 8 of the instant application.
Application_615 
Instant application
1. A method comprising:



determining a location to which a solar power unit is deploying;
determining that a second solar power unit is deploying to a same location as the solar power unit;
generating a redeployment plan for the second solar power unit;
providing, to the second solar power unit, the redeployment plan; and

deploying the solar power unit to the location.

8. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to perform a method comprising: 

determining a location to which a solar power unit is deploying; 

determining that a second solar power unit is deploying to a same location as the solar power unit; 

generating a redeployment plan for the second solar power unit; 


providing, to the second solar power unit, the redeployment plan; and 


deploying the solar power unit to the location.

In the table above, all matching elements of the claim limitations are underlined. 


	Table has been created below for comparison between claim 2 of Application_615 and claim 9 of the instant application.
Application_615 
Instant application
2. The method of claim 1, wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.
9. The computer program product of claim 8, wherein the redeployment plan for
the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 2 of Application_615 teaches all the limitations of claim 9 of the instant application except limitations “computer readable storage medium” and “processor” inherited from claim 8 of the instant application. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 2 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 2 of Application_615, to implement operation steps of the method of claim 2 of Application_615. Therefore, claim 9 of the instant application is not patentable.

	Table has been created below for comparison between claim 3 of Application_615 and claim 10 of the instant application.
Application_615 
Instant application
3. The method of claim 2 wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the location.
10. The computer program product of claim 9 wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the location.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 3 of Application_615 teaches all the limitations of claim 10 of the instant application except limitations “computer readable storage medium” and “processor” inherited from claim 8 of the instant application. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 3 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 3 of Application_615, to implement operation steps of the method of claim 3 of Application_615. Therefore, claim 10 of the instant application is not patentable.

	Table has been created below for comparison between claim 4 of Application_615 and claim 11 of the instant application.
Application_615 
Instant application
4. The method of claim 3, wherein generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm.
wherein generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm


As illustrated in the table above, claim 4 of Application_615 teaches all the limitations of claim 11 of the instant application except limitations “computer readable storage medium” and “processor” inherited from claim 8 of the instant application. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 4 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 4 of Application_615, to implement operation steps of the method of claim 4 of Application_615. Therefore, claim 11 of the instant application is not patentable.

	Table has been created below for comparison between claim 5 of Application_615 and claim 12 of the instant application.
Application_615 
Instant application
5. The method of claim 1, wherein generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit.
12. The computer program product of claim 8, wherein generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 5 of Application_615 teaches all the limitations of claim 12 of the instant application except limitations “computer readable storage medium” and “processor” inherited from claim 8 of the instant application. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 5 of Application_615. It would have been obvious to one 

	Table has been created below for comparison between claim 6 of Application_615 and claim 13 of the instant application.
Application_615 
Instant application
6. The method of claim 1, wherein the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes:
       issuing a command to the second solar power unit that causes the second solar power unit to stop deployment;
      waiting until the solar power unit is deployed at the first area; and
      issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.
13. The computer program product of claim 8, wherein the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second
solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes:
      issuing a command to the second solar power unit that causes the second solar power unit to stop deployment;
     waiting until the solar power unit is deployed at the first area; and
     issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 6 of Application_615 teaches all the limitations of claim 13 of the instant application except limitations “computer readable storage medium” and “processor” inherited from claim 8 of the instant application. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement 

	Table has been created below for comparison between claim 7 of Application_615 and claim 14 of the instant application.
Application_615 
Instant application
7. The method of claim 1, wherein the steps are performed by a processor embedded in the solar power unit.
14. The computer program product of claim 8, wherein the processor is embedded in the solar power unit.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 7 of Application_615 teaches all the limitations of claim 14 of the instant application except limitations “computer readable storage medium” and “processor” inherited from claim 8 of the instant application. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 7 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 7 of Application_615, to implement operation steps of the method of claim 7 of Application_615. Therefore, claim 14 of the instant application is not patentable.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 14, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 2019/0248243 A1, hereinafter as “Gaither”) in view of Roy (US 11017665 B1, hereinafter as “Roy”). 
Regarding claim 8, Gaither teaches:
A computer program product comprising a computer readable storage medium (memory 106 in FIG. 1B) having program instructions embodied therewith, the program instructions executable by a processor (processor 108 in FIG. 1B) to cause the processor to perform a method ([0056]: “Memory 106 can be made up of one or more modules of one or more different types of memory, and may be configured to store data and other information as well as operational instructions that may be used by processor 108 to control solar exposure circuit 102”) comprising:
determining a location to which a solar power unit (vehicle with solar cell, as shown in FIG. 1C) is deploying (FIG. 2 and [0080]: “At operation 206, …., based on the range limits or parameters set forth, …, one or more areas or locations to which the vehicle may autonomously travel are determined”. This teaches to determine a location to move the vehicle with solar cell to collect optimal solar energy);
deploying the solar power unit to the location ((FIG. 2 and [0081]: “At operation 208, an autonomous driving mode of the vehicle is enabled, and the vehicle is autonomously operated to travel to one or more locations at which the solar exposure meets the energy requirements for recharging the vehicle's power storage device to the desired SOC”).
Gaither further teaches multiple vehicles can communicate with each other to find best solar regeneration locations ([0066]: “communications from other vehicles in proximity to vehicle 10 may inform vehicle 10 of potential locations where vehicle 10 might receive optimal solar exposure, e.g., portions of a parking structure that are exposed to the sun”). But Gaither does 
However, Roy teaches in an analogous art: 
determining that a second vehicle is deploying to a same location as the first vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches to determine two or more vehicles are deploying to a same location, and send V2V messages to negotiate to avoid conflict);
generating a redeployment plan for the second vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and send it to the receiving/second vehicle, wherein the offer message is a plan requesting the second vehicle to give up precedence and redeploy, i.e., the offer message comprises a redeployment plan for the second vehicle);
providing, to the second vehicle, the redeployment plan (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and provide it to the receiving/second vehicle, wherein the offer message comprises a redeployment plan for the second vehicle).
Gaither teaches the solar power unit to communicate with each other ([0060]: “Data interface 104 can also be configured to receive information or data from …, other vehicles …”). The V2V negotiation taught by Roy can be incorporated into Gaither to enable the negotiation/collaboration between two vehicles to solve the space conflict. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 12, Gaither-Roy teach all the limitations of claim 8.
Roy further teaches:
generating the redeployment plan for the second vehicle is performed in response to determining that the first vehicle is a primary solar power unit (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither based on the teaching of Roy, to make the computer program product wherein generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 14, Gaither-Roy teach all the limitations of claim 8.
Gaither further teaches:
the steps are performed by a processor embedded in the solar power unit (FIG. 1B: the processor 108 embedded in the vehicle with solar cell performs the steps of moving/relocation).

Regarding claim 21, Gaither-Roy teach all the limitations of claim 8.
Gaither further teaches:
the solar power unit comprises one or more solar panels (solar cells 48 in FIG. 1B), a memory (memory 106 in FIG. 1B), and a processor (processor 108 in FIG. 1B).

Regarding claim 22, Gaither-Roy teach all the limitations of claim 12.
Roy further teaches:
determining that the vehicle was selected by a user to be the primary vehicle (Col. 17 Lines 1-16: “The priority levels may also have default settings that the user programs for the vehicle”. Roy teaches a user can select and program a vehicle to have high priority level, i.e., to be the primary vehicle) ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither based on the teaching of Roy, to make the computer program product wherein the primary solar power unit is responsible for directing other solar power units, and wherein determining that the solar power unit is the primary solar power unit comprises one selected from the group consisting of determining that the solar power unit determined it needed to redeploy before the second solar power unit determined that it needed to redeploy; determining that the solar power unit arrives at the location before the second solar power unit; determining that the solar power unit was selected 

Regarding claim 24, Gaither-Roy teach all the limitations of claim 8.
Gaither further teaches:
providing the redeployment plan comprises the solar power unit sending a wireless signal directly to the second solar power unit (FIG. 1B and [0058, 0060]: “Data interface 104 can be either a wireless communications/processing interface …”; “Data interface 104 can also be configured to receive information or data from …, other vehicles,… that can result in optimal/preferred solar exposure, etc.”. Gaither teaches the wireless V2V communication can be used to send redeployment message to the second solar power unit).

Claims 9, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of Rakah (US 2018/0209803 A1, hereinafter as “Rakah”). 
Regarding claim 9, Gaither-Roy teach all the limitations of claim 8. But they don’t teach the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.
However, Rakah teaches in an analogous art: 
the redeployment plan for a vehicle includes one or more rules for when and how the vehicle is permitted to deploy ([0385]: “vehicle 1902 may be directed along first route 1920 . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of Rakah, to make the computer program product wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Regarding claim 10, Gaither-Roy-Rakah teach all the limitations of claim 9.
Rakah further teaches:
the redeployment plan further includes a path for the vehicle to follow when deploying to the location ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the redeployment plan includes an alternate path for the vehicle to follow when deploying to the destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-Roy based on the teaching of Rakah, to make the computer program product wherein the redeployment plan further includes 

Regarding claim 23, Gaither-Roy teach all the limitations of claim 8. But they don’t teach the redeployment plan includes a command instructing the second solar power unit to deploy to a new location.
However, Rakah teaches in an analogous art: 
the redeployment plan includes a command instructing the second vehicle to deploy to a new location ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the vehicle 1902 is redeployed to a new location/library according to the instruction in the redeployment plan received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of Rakah, to make the computer program product wherein the redeployment plan includes a command instructing the second solar power unit to deploy to a new location. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of SEO (US 2019/0126765 A1, hereinafter as “SEO”). 

However, SEO teaches in an analogous art: 
deploying the first vehicle at a first area at the location and deploying the second vehicle at a second area at the location (FIG. 1: different vehicles are deployed at different area/(charging slots SL1) of a parking lot, i.e., a first vehicle is deployed at a first area of the parking lot, and a second vehicle is deployed at a second area of the parking lot), wherein providing the redeployment plan to the second vehicle includes:
issuing a command to the second vehicle that causes the second vehicle to stop deployment (FIG.s 5A-5E and [0055]: “When a plurality of vehicles are waiting in the non-charging slots, the parking lot control system 200 may assign priorities to the plurality of waiting vehicles 20 in order of entry into the parking lot, and guide a waiting vehicle having a higher priority into an empty charging slot according to the assigned priorities”. This teaches to stop deployment the second vehicle with low priority level to the charging slot);
waiting until the first vehicle is deployed at the first area (FIG.s 5A-5E and [0055]: the first vehicle with high priority level is deployed first to the charging slot, and the second vehicle waits until it is deployed); and
issuing, after the first vehicle is deployed at the first area, a second command to the second vehicle to cause the second vehicle to move into the second area (FIG.s 5A-5E and [0055]: after the first vehicle is deployed to a charging slot, the second vehicle is deployed to a second charging slot available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of SEO, to make the computer program product wherein the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes issuing a command to the second solar power unit that causes the second solar power unit to stop deployment; waiting until the solar power unit is deployed at the first area; and issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area. One of ordinary skill in the art would have been motivated to do this modification since it can help “control moving and parking of the corresponding vehicle according to the assigned priorities”, as SEO teaches in [0031]. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of Asakura (US 2019/0106118 A1, hereinafter as “Asakura”). 
Regarding claim 25, Gaither-Roy teach all the limitations of claim 8. But they don’t teach determining that the second solar power unit is deploying to the same location as the solar power unit comprises the solar power unit receiving, from the second solar power unit, deployment information of the second solar power unit.
However, Asakura teaches in an analogous art: 
determining that the second vehicle is deploying to the same location as the vehicle comprises the vehicle receiving, from the second vehicle, deployment information of the second vehicle ([0103]: “the travel state determination unit 146A performs vehicle-to-vehicle communication with a nearby vehicle traveling in a communication possible range of the communication device 55 using the communication device 55, and acquires destination information indicating a set destination and position information of a vehicle that is a communication target from each nearby vehicle”. This teaches the vehicle acquires the destiny/deployment information of a second vehicle nearby to determine the second vehicle is deploying to the same destiny).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of Asakura, to make computer program product wherein determining that the second solar power unit is deploying to the same location as the solar power unit comprises the solar power unit receiving, from the second solar power unit, deployment information of the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help “to implement a plurality of automated driving modes”, as Asakura teaches in the Abstract.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of Tran (US 10461421 B1, hereinafter as “Tran”). 
Regarding claim 26, Gaither-Roy teach all the limitations of claim 8. But they don’t teach determining that the second solar power unit is deploying to the same location as the solar power unit comprises detecting, by the solar power unit using one or more sensors, the second solar power unit attempting to deploy to the same location.
However, Tran teaches in an analogous art: 
determining that the second vehicle is deploying to the same location as the vehicle comprises detecting, by the vehicle using one or more sensors, the second vehicle attempting to deploy to the same location (Col. 32 Lines 28-35: “… warn drivers during a lane change attempt if the blind-spot zone into which the vehicle intends to switch is, or will soon be, occupied by another vehicle traveling in the same direction. This is detected by the camera …”. Tran teaches a vehicle detects a second vehicle is attempting to deploy to a same location using a camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of Tran, to make the computer program product wherein determining that the second solar power unit is deploying to the same location as the solar power unit comprises detecting, by the solar power unit using one or more sensors, the second solar power unit attempting to deploy to the same location. One of ordinary skill in the art would have been motivated to do this modification since it can help generate a warning to avoid collision, as Tran teaches in Col. 32 Lines 28-35.

Regarding claim 27, Gaither-Roy-Tran teach all the limitations of claim 26.
Tran further teaches:
the one or more sensors include at least one sensor selected from the group consisting of:
a camera mounted on the solar power unit;
a remote camera communicatively coupled to the solar power unit (FIG. 2A and Col. 31 Lines 20-25: “the street devices 11 are road lamps arranged to illuminate a road 15 but may alternatively be any other kind of street devices, such as traffic enforcements cameras or ;
a sonic sensor mounted on the solar power unit; and
a remote sonic sensor communicatively coupled to the solar power unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-Roy based on the teaching of Tran, to make the computer program product wherein the one or more sensors include at least one sensor selected from the group consisting of a camera mounted on the solar power unit; a remote camera communicatively coupled to the solar power unit; a sonic sensor mounted on the solar power unit; and a remote sonic sensor communicatively coupled to the solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help generate a warning to avoid collision, as Tran teaches in Col. 32 Lines 28-35.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy and Rakah, and in further view of Mortazavi (US 2021/0125500 A1, hereinafter as “Mortazavi”). 
Regarding claim 11, Gaither-Roy-Rakah teach all the limitations of claim 10. But they don’t teach generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm.
However, Mortazavi teaches in an analogous art: 
generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm ([0106]: “the controller apparatus may employ Dijkstra's algorithm to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-Rakah based on the teaching of Mortazavi, to make the computer program product wherein generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide technological improvements particular to controlling and routing autonomous vehicles”, as Mortazavi teaches in [0034].


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Passot (US 2021/0223779 A1): teaches a method to reroute a path of a robot based on rerouting zones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115